Citation Nr: 0830345	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  06-22 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for degenerative 
arthritis, left knee, claimed as bone and muscle disability 
due to an undiagnosed illness.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1984 to March 1985, and again from August 1988 to 
October 1992.  His military personnel records show that he 
was deployed in the Southwest Asia Theater of operations from 
October 1990 to May 1991.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an August 2005 
rating decision of the Milwaukee, Wisconsin Department of 
Veterans Affairs (VA), Regional Office (RO).  In April 2008 a 
Travel Board hearing was held before the undersigned.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran's respiratory complaints have been attributed 
to asthma and chronic obstructive pulmonary disorder (COPD), 
known clinical diagnoses; asthma and/or COPD was not 
manifested in service and they are not shown to be related to 
service.

2.  The veteran's left knee complaints have been attributed 
to degenerative arthritis, a known clinical diagnosis; 
arthritis of the left knee was not manifested in service or 
within the first postservice year, and is not shown to be 
related to service.


CONCLUSIONS OF LAW

1.  Service connection for a respiratory disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.317 (2007).

2.  Service connection for left knee arthritis (claimed as 
due to an undiagnosed illness) is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1117, 1131, 1137, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1)(including as amended effective May 30, 
2008; 73 Fed. Reg. 23353(April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Via letter in March 2005 the veteran was informed of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  The VCAA letter informed the veteran that he should 
submit any medical evidence pertinent to his claim.  The June 
2006 statement of the case (SOC) provided the laws and 
regulations governing claims for service connection, 
including as an undiagnosed illness.  Although full VCAA 
notice was not provided to the veteran prior to the initial 
adjudication in this matter, he has had ample opportunity to 
supplement the record and to participate in the adjudicatory 
process following notice.  The claim was readjudicated after 
all essential notice was given.  See December 2006 
supplemental SOC.  He is not prejudiced by any notice 
deficiency, including in timing, earlier in the process.  
While the veteran did not timely receive notice regarding 
disability ratings or effective dates of awards (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)), this decision denies 
service connection, and neither the rating of a disability 
nor the effective date of an award is a matter for 
consideration.  Hence, the veteran is not prejudiced by the 
timing of such notice.

The veteran's service treatment records (STRs) and personnel 
records are associated with his claims file.  Pertinent 
treatment records and records of the Social Security 
Administration (SSA) have been secured.  The RO arranged for 
a VA examination.  The veteran has not identified any 
pertinent evidence that remains outstanding.  At the Travel 
Board hearing he was granted a ninety day abeyance period to 
submit private medical opinion evidence.  No such evidence 
was received.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claims.

II.  Factual Background

The veteran's STRs do not show complaints related to the left 
knee or difficulty breathing.  A redeployment examination in 
May 1991 noted normal lungs and lower extremities 
evaluations, and the veteran specifically denied any knee 
trouble or shortness of breath.  He denied shortness of 
breath on a January 1992 cardiac consultation.

On a March 1997 VA psychiatric examination, the veteran noted 
that he had frequent coughing spells and that he smoked a 
pack of cigarettes per day.

In November 1998 the veteran reported cold symptoms and 
coughing over the past month.  

In a December 1998 statement, the veteran's sister noted that 
he "keeps a cold more often than he did before the war."

A January 1999 VA heart examination found that lungs were 
clear to auscultation in all fields; chest X-rays showed 
normal lungs.

A December 2003 disability evaluation conducted in 
conjunction with the veteran's SSA disability claim noted his 
complaint of left knee pain for four years.  
In January 2004, the veteran was seen with complaints of a 
bad cold.  He noted shortness of breath with coughing.  
Asthma was noted.

On April 2005 VA examination, the veteran reported that 
asthma had been diagnosed five years earlier.  He also 
reported left knee pain, with no history of injury.  On 
examination, his lungs were clear to auscultation except for 
diffuse expiratory wheeze throughout.  He had a loose, 
unproductive cough during the interview, without dyspnea.  X-
rays of the left knee showed osteoarthritis.  Pulmonary 
function tests were normal.  The diagnoses included 
degenerative disease, left knee; and no pulmonary disease 
found, though a prior diagnosis of asthma was noted.  The 
examiner noted that the veteran did not meet the criteria for 
medically unexplained multi-symptom medical illness.  

A January 2006 treatment record noted the veteran's "chronic 
cough complaints."  A September 2006 record noted mild 
shortness of breath associated with asthma.  A November 2006 
treatment record noted COPD and common cold.

III.  Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Certain 
chronic diseases, such as arthritis, may be presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Compensation may be paid to any Persian Gulf War veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  These may include, but are 
not limited to, muscle pain, joint pain, neurologic signs or 
symptoms, and symptoms involving the respiratory system.  38 
C.F.R. § 3.317(b).  Qualifying chronic disabilities include 
certain medically unexplained chronic multisymptom illnesses 
defined by a cluster of signs or symptoms.  38 C.F.R. § 
3.317(a).  The chronic disability must have manifested either 
during active military, naval, or air service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  Objective indications of a chronic 
disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(1).  Service 
connection may also be given for medically unexplained 
chronic multisymptom illness (such as irritable bowel 
syndrome) that is defined by a cluster of signs and symptoms, 
as well as for any diagnosed illness that the VA Secretary 
determines by regulation warrants a presumption of service 
connection.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Respiratory Disability

A respiratory disability, diagnosed as asthma and COPD, was 
not shown in service or for several years following the 
veteran's final separation from service in October 1992.  
There is no competent evidence relating a chronic respiratory 
disability to service.  As asthma and COPD are known clinical 
diagnostic entities, they do not fall within the purview of 
the presumptive provisions for undiagnosed illnesses.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  With no notation of 
these disabilities in service, and no evidence of a nexus 
between the disabilities and service, service connection for 
a respiratory disability, including asthma and COPD, is not 
warranted.

The allegations of the veteran and his sister that he suffers 
from a respiratory disability related to his service in 
Desert Storm, are not competent evidence.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
preponderance of the evidence is against this claim and it 
must be denied.


Left Knee

VA examination in April 2005 found osteoarthritis of the 
veteran's left knee.  This disability was not manifested in 
service, and there is no competent evidence relating it to 
service.  In fact in December 2003, the veteran reported that 
he had had left knee pain for only four years.  There is no 
indication that the veteran's left knee arthritis was 
manifested in the first postservice year.  As arthritis is a 
known clinical diagnostic entity, it does not fall within the 
purview of the presumptive provisions for undiagnosed 
illnesses.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  With 
no notation of this disability (or an etiological factor 
accounting for the disability, e.g., an injury) in service, 
and no evidence of a nexus between the disability and 
service, service connection for left knee arthritis is not 
warranted.

The allegations by the veteran that he suffers from a left 
knee disability manifested by muscle and joint pain related 
to his service in Desert Storm, are not competent evidence.  
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required."  
See Espiritu, supra.  The preponderance of the evidence is 
against this claim and it must be denied.


ORDER

Service connection for a respiratory disability, to include 
as due to an undiagnosed illness, is denied.

Service connection for left knee arthritis, claimed as bone 
and muscle disability due to an undiagnosed illness, is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


